DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4, 6-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 8, 9, 11, 12, 15, 17, 18, and 20 of copending Application No. 16521329 in view of Gomas (US 20100258465). 

Regarding claim 1, all the elements are present in the claim 1 of copending Application No. 16521329 except for a plurality of tabs disposed on and extending away from the front side of the body.
	Gomas is in the field of endeavor and discloses a wrench case (Fig. 1,10) having a plurality of tabs (Fig. 2; 30) disposed on and extending away from the front side of the body (Fig. 1,2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  a plurality of tabs disposed on and extending away from the front side of the body as taught by Gomas to the copending application for the purpose of positioning the handles of tools.
	Regarding claim 2-3, all the elements are present in the claim 8 of copending Application.
	Regarding claim 4, all the elements are present in the claim 9 of copending Application.
	Regarding claim 6, all the elements are present in the claim 2 of copending Application.
	Regarding claim 7, all the elements are present in the claim 2 of copending Application except for each stepped section are circular.
Gomas is in the field of endeavor and discloses a wrench case (Fig. 1,10) having a stepped post with circular shape (Fig. 1-2; Para 30)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have circular shaped stepped bar to accommodate desired shaped wrench. 
Regarding claim 8, all the elements are present in the claim 2 of copending Application.
Regarding claim 9, all the elements are present in the claim 3 of copending Application.
Regarding claim 10, all the elements are present in the claim 4 of copending Application.
Regarding claim 12, all the elements are present in the claim 5 of copending Application.
Regarding claim 13, all the elements are present in the claim 11 of copending Application.
Regarding claim 14, all the elements are present in the claim 12 of copending Application.
Regarding claim 15, all the elements are present in the claim 15 of copending Application.
Regarding claim 16, all the elements are present in the claim 15 of copending Application.
Regarding claim 17, all the elements are present in the claim 17 of copending Application.
Regarding claim 18, all the elements are present in the claim 18 of copending Application.
Regarding claim 19, all the elements are present in the claim 20 of copending Application.
Regarding claim 20, all the elements are present in the claim 15 of copending Application except for the body further including indicia to specify a position along the post each corresponding wrench is sized to fit.
Gomas discloses the body further including indicia to specify a position along the post each corresponding wrench is sized to fit (Fig. 2; Para 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the body further including indicia to specify a position along the post each corresponding wrench is sized to fit as taught by Gomas for the purpose of guiding the user to store appropriate size tool in the case. 

This is a provisional nonstatutory double patenting rejection.
Claim 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16521329 in view of Bateman (US 4179040). 
Regarding claim 5, all the elements are present in the claim 1 of copending Application except for the handle includes a front side wall and back side wall, the front side wall extending away from the front side of the body in a generally perpendicular direction and the back side wall extending away from the back side of the body in a generally perpendicular direction, and wherein the front side wall and back side wall together define a channel.
Bateman is relevant to this issue and discloses a container comprising a handle (26) that includes a front side wall and back side wall, the front side wall extending away from the front side of the body in a generally perpendicular direction (Fig. 3) and the back side wall extending away from the back side of the body in a generally perpendicular direction, and wherein the front side wall and back side wall together define a channel (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  handle that includes a front side wall and back side wall, the front side wall extending away from the front side of the body in a generally perpendicular direction and the back side wall extending away from the back side of the body in a generally perpendicular direction, and wherein the front side wall and back side wall together define a channel for the purpose of improving ergonomics while grasping/carrying the container. 

This is a provisional nonstatutory double patenting rejection.
Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7 recites “circular are circular” should read “are circular”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomas (US 20100258465) in view of Cheng (US 20100065522) and Wen (US 20140231307).

Regarding Claim 1, Gomas discloses A wrench case (Fig.1,10) for a set of combination wrenches (Para 0041,Line 1,Fig.4,12)  , where each wrench in the set of combination wrenches includes an open end (Para 0041,Line 1), a closed end (Fig.3,4), and an elongate handle extending between the open end and the closed end (Fig.3,4), the wrench case (10) comprising: a post (Fig. 2,32) that receives the open end of each wrench (Fig.4); a body (17) including a front side (Fig.7) and a back side (Fig.8) opposite the front side, the front side supports the elongate handle of each wrench (Fig.3); a plurality of tabs (Fig.2,30) disposed on and extending away from the front side of the body (Fig. 1), the plurality of tabs define gaps between adjacent tabs that receive each wrench (Fig.3, Gaps are present in between tabs 30); and a door (Fig.1,18) pivotally coupled to the body (17) , the door (18) pivotable relative to the body (17) between a closed position and an open position (Fig.1 shows closed position and fig.2 shows open position), wherein the door is adjacent to the front side of the body when in closed position (Fig. 1)
However, Gomas does not explicitly discloses a handle.
Cheng is in the field of endeavor and discloses a tool rack that has a handle (13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gomas to incorporate a handle as taught by Cheng in order to easily carry the case. 
While Gomas does not explicitly discloses “the door is adjacent to the back side of the body when in open position” Wen is in the field of endeavor and discloses a door (2) that is adjacent to the back side of the body when in open position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Gomas to incorporate a door such that the door is adjacent to the back side of the body when in open position as taught by Wen for the purpose of allowing the user to pick out tools without any movement restriction that may occur from the door. 

Regarding claim 6, Gomas discloses the post includes a plurality of stepped sections (Fig. 2; 32; Para 30), wherein each stepped section has a shape.

Regarding claim 7, Gomas discloses, the shapes of each stepped section are circular (Fig. 2)1.

Regarding claim 8, Gomas discloses each stepped section has an outer dimension corresponding to a size of one of the open ends of one of the wrenches (Para 30-32; Fig. 1-4).

Regarding claim 9, Gomas discloses the body includes a plurality of steps corresponding to the plurality of stepped sections of the post and wherein the plurality of steps define different distances between the body and the stepped sections of the post (See annotated fig. below) .

    PNG
    media_image1.png
    657
    721
    media_image1.png
    Greyscale


Regarding claim 10, Gomas discloses, the distance between the body and the stepped section of the post increases as the outer dimension of the stepped section of the post increases (See annotated fig. of claim 9).
Regarding claim 11, Gomas discloses, the distance is sized to receive a jaw of the open end of one of the wrenches (Para 42).

Regarding claim 12, Gomas discloses, the gaps between the tabs (30) are disposed entirely on a corresponding step of the body, such that none of the gaps traverse from one step to an adjacent step of the body (Fig. 2).

Regarding claim 13, Gomas discloses, a hinge (19) to pivotally coupling the door (18) to the body (17).
Regarding claim 14, Gomas does not explicitly discloses the hinge include a first pivot and a second pivot spaced apart such that the second pivot is offset from the first pivot, wherein the door simultaneously rotates about the first pivot and the second pivot when pivoting between the closed position and the open position.
Wen discloses a container wherein the hinge include a first pivot (5) and a second pivot (6) spaced apart such that the second pivot is offset from the first pivot, wherein the door simultaneously rotates about the first pivot and the second pivot when pivoting between the closed position and the open position (Fig. 1, 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Gomas to incorporate a first pivot and a second pivot spaced apart such that the second pivot is offset from the first pivot, wherein the door simultaneously rotates about the first pivot and the second pivot when pivoting between the closed position and the open position as taught by Wen for the purpose of allowing the user to access tools without the interference of the door. 

Regarding claim 15, Gomas discloses A wrench case (Fig.1,10) for a set of combination wrenches (Para 0041,Line 1,Fig.4,12)  , where each wrench in the set of combination wrenches includes an open end (Para 0041,Line 1), a closed end (Fig.3,4), and an elongate handle extending between the open end and the closed end (Fig.3,4), the wrench case comprising: a post (Fig. 2,32) that receives the open end of each wrench(Fig.4); a body (17) including a front side (Fig.7)and a back side (Fig.8) opposite the front side, the front side supports the elongate handle of each wrench (Fig.3); a door (18) coupled to the body (17), the door movable relative to the body between a closed position and an open position (Fig.1 shows closed position and fig.2 shows open position) , wherein the door is adjacent the front side of the body in the closed position (Fig.1, 18 is adjacent to 17 when it is in closed position), and a latch structure (80) extending from the body (Para 0057, fig.6), the latch is couplable to the door (18) to maintain the door in the closed position (fig.6), wherein the door releases from the latch while pivoting from the closed position (fig.2) toward the open position (Fig.1) in response to rotation of one of the wrenches about the post (If a user rotates the wrench then it would push the door (18) away from the body which would result in an open position).
However, Gomas does not explicitly discloses the use of a handle.
Cheng is in the field of endeavor and discloses a tool rack that has a handle (13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gomas to incorporate a handle as taught by Cheng in order to carry the case. 
While Gomas does not explicitly discloses “the door is adjacent to the back side of the body when in open position” Wen is in the field of endeavor and discloses a door (2) that is adjacent to the back side of the body when in open position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Gomas to incorporate a door such that the door is adjacent to the back side of the body when in open position as taught by Wen for the purpose of allowing the user to pick out tools without any movement restriction that may occur from the door. 
Regarding claim 20, Gomas discloses, the body further including indicia (37) to specify a position along the post each corresponding wrench is sized to fit (Para 32).

Claim(s) 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomas-Cheng-Wen as applied to claim 1 in view of Chen (US 20030016993).

Regarding claim 2, Gomas-Cheng-Wen does not explicitly discloses, the door includes a slot positioned to receive a first hook in the closed position, the first hook extending away from the front side of the body.
Chen is in the field of endeavor and discloses tool kit that a slot ( Fig. 2; on the front body) and a hook on the door. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Gomas to incorporate a slot and a hook locking mechanism as taught by Chen for the purpose of keeping tools inside the container. Furthermore, it is recognized that the slot of Chen is on the body and the latch is on the door while the slot in the applicants invention is on the door while the latch is on the body. It has been held that rearranging parts of an invention involves only routine skill in the art.2

Regarding claim 4, the limitation “rotating one of the wrenches about the post creates a sufficient force on the door to elastically deform the first hook, causing the first hook to unlatch from the slot of the door” is considered to be functional language. The prior art of Gomas-Chen has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomas-Cheng-Wen as applied to claim 1 in view of Bateman (US 4179040).
Regarding claim 5, Gomas-Cheng-Wen discloses a handle except for  handle includes a front side wall and back side wall, the front side wall extending away from the front side of the body in a generally perpendicular direction and the back side wall extending away from the back side of the body in a generally perpendicular direction, and wherein the front side wall and back side wall together define a channel.
Bateman is relevant to this issue and discloses a container comprising a handle (26) that includes a front side wall and back side wall, the front side wall extending away from the front side of the body in a generally perpendicular direction (Fig. 3) and the back side wall extending away from the back side of the body in a generally perpendicular direction, and wherein the front side wall and back side wall together define a channel (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  handle that includes a front side wall and back side wall, the front side wall extending away from the front side of the body in a generally perpendicular direction and the back side wall extending away from the back side of the body in a generally perpendicular direction, and wherein the front side wall and back side wall together define a channel for the purpose of improving ergonomics while grasping/carrying the container. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736         



/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2125(I)
        2 See MPEP 2144.04(VI:C)